         Case 1:19-cv-01961-RAH Document 34 Filed 03/12/20 Page 1 of 1




                  In the United States Court of Federal Claims
                                        No. 19-1961 C
                                    Filed: March 12, 2020

KIEWIT INFRASTRUCTURE
WEST CO.
           Plaintiff

         v.                                                  JUDGMENT


THE UNITED STATES
          Defendant


       Pursuant to the court’s Memorandum Opinion, filed March 11, 2020, and Order, also
filed March 11, 2020, granting plaintiff’s motion for judgment on the administrative record,
denying defendant’s cross-motion for judgment on the administrative record,

       IT IS ORDERED AND ADJUDGED this date, pursuant to Rule 58, that judgment is
entered in favor of plaintiff as follows:

              (a)    National Guard Bureau’s August 22, 2019, cancellation of the invitation
                     for bids in solicitation W912JV19B7001 is set aside as invalid; and

              (b)    the defendant is permanently enjoined from relying on the invalid
                     cancellation to award the contract.

      No costs.



                                                    Lisa L. Reyes
                                                    Clerk of Court

                                            By:     s/ Debra L. Samler

                                                    Deputy Clerk



NOTE: As to appeal, 60 days from this date, see RCFC 58.1, re number of copies and listing of
all plaintiffs. Filing fee is $505.00.
